Citation Nr: 0026748	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  96-39 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for chronic hepatitis 
B with cirrhosis, portal hypertension, esophageal varices and 
depression, currently rated as 30 percent disabling, 
including whether separate evaluation is warranted for 
esophageal varices or hemorrhoids, claimed as blood in the 
stool.

2.  Entitlement to secondary service connection for peptic 
ulcer disease, gastroesophageal reflux disease (GERD) and 
hiatal hernia.

3.  Entitlement to secondary service connection for 
adjustment disorder with depressed mood.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The veteran had active military service from February 1961 
through January 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995, June 1997, and, in 
pertinent part January 2000 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The October 1995 decision denied 
entitlement to a total disability rating based on individual 
unemployability.  The June 1997 decision denied service 
connection for a stomach condition/ulcer and for an 
adjustment disorder with depressed mood as secondary to the 
service-connected hepatitis and for secondary service 
connection for hypertension as aggravated by his service-
connected hepatitis (stated as whether hypertension was 
aggravated by hepatitis B).  The January 2000 rating decision 
clarified and restated issues based on the Board's January 
1998 remand and subsequent development that the Board deems 
were essentially components of issues adjudicated in June 
1997.  The Board identifies the issues on appeal to be as 
stated, supra, based on the Board's review of the 
adjudication below and on statements by the veteran and his 
representative.

Regarding hypertension, in August 1994, the veteran filed a 
claim for service connection for hypertension as incurred in 
service.  The RO denied the claim in March and notified the 
veteran of the denial in April 1995.  He did not appeal.  The 
veteran's May 1998 statement, which the Board construes as 
the substantive appeal from the June 1997 rating decision, 
stated as at issue the matter of secondary service connection 
for portal hypertension (a different disease entity from 
essential hypertension).  The veteran's representative's May 
2000 informal brief distinguished portal hypertension from 
essential or pulmonary hypertension, stating the issue on 
appeal to be secondary service connection for portal 
hypertension and not aggravation of essential hypertension.  
There is no issue on appeal related to essential 
hypertension.

The veteran's representative calls to the Board's attention 
that a claim for secondary service connection for ectopic 
dermatitis may be inferred from the medical record in this 
case, and correctly observes that the RO has neither 
developed nor adjudicated such claim.  The Board calls the 
RO's attention to the June 1998 treatment record of Dr. 
Folkman and refers the matter of secondary service connection 
for atopic dermatitis to the RO for appropriate action.


FINDINGS OF FACT

1.  Cirrhosis of the liver is manifested by portal 
hypertension exhibited by esophageal varices that have not 
hemorrhaged, mild hemorrhoids, and dyspepsia with occasional 
flare-ups, with no abdominal distention, no ascites, no 
muscle wasting, and no weight loss, representative of no more 
than moderate cirrhosis.

2.  Hepatitis B is manifested by minimal liver damage with 
associated fatigue, mental depression, and occasional 
gastrointestinal disturbance and necessitating dietary 
restrictions and other therapies.

3.  Hepatitis B is the predominant disability.

4.  Peptic ulcer disease, GERD, and hiatal hernia either do 
not exist or are unrelated to service-connected disability.

5.  Mental depression is a symptom or manifestation of 
hepatitis.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating greater than 30 
percent for chronic hepatitis B with cirrhosis, portal 
hypertension, esophageal varices and depression are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.113, 4.114, Diagnostic Codes 7312, 7345 (1999).

2.  Claims for secondary service connection for peptic ulcer 
disease, GERD and hiatal hernia are not well grounded, and VA 
has no duty to assist the veteran to develop facts pertinent 
to those claims.  38 U.S.C.A. § 5107(a) (West 1991).

3.  There is a lack of legal entitlement to secondary service 
connection for adjustment disorder with depressed mood.  38 
C.F.R. §§ 3.310(a), 4.14, 4.114 (1999).

4.  The schedular criteria for a total disability evaluation 
based on individual unemployability have not been met.  38 
U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. § 4.16(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In July 1990, the veteran sought emergency treatment at a VA 
Medical Center (VAMC) for gastrointestinal (GI) distress and 
eight days of melena.  His weight on admission was 194 
pounds.  He gave a history of sickle cell trait, asthma 
diagnosed seven years before, and history of hypertension 
with eight months noncompliance with medication.  Upper-
gastrointestinal (UGI) endoscopy revealed UGI bleed from a 
prepyloric ulcer.  During treatment he received blood 
transfusion.

Private medical records from Dr. Thomas from March to July 
1991 showed repeated abnormal liver function tests beginning 
in March 1991.  On referral, Dr. Frank formed an impression 
of abnormal liver function tests with positive hepatitis B 
studies, rule out chronic active hepatitis secondary to 
hepatitis B infection and peptic ulcer disease with previous 
GI bleeding currently on Tagamet.  Dr. Frank noted that the 
ulcer had no recent symptoms.  Dr. Frank recommended liver 
biopsy, which the veteran did not have done promptly.

Apparently beginning in February 1994, the veteran obtained 
his primary medical care from L. J. Folkman, M.D.  A 
February1994 general medical evaluation noted past medical 
history of asthma, arthritis in the knees, peptic ulcer 
disease, and hepatitis B subsequent to transfusion.  He 
reported working as a carpenter.  His general health was 
noted as excellent.  General examination was essentially 
negative.  His weight was 206 pounds.  Rectal was hemoccult 
negative.  He reported rare asthma episodes.  He said he took 
Tylenol daily for arthritis.  GI examination was negative for 
abdominal pain, constipation, nausea and vomiting, jaundice, 
hematochezia, hematemesis, heartburn, indigestion, bloating, 
diarrhea, narrowing of the stools, or weight loss.  The 
abdomen was soft, nontender, without hepatosplenomegaly or 
masses.  Dr. Folkman noted the veteran had refused the 
recommended liver biopsy.  She noted the veteran's opinion 
that his liver damage was due to drinking in his youth; he 
denied drinking currently.

In March 1994, Dr. Folkman saw the veteran with complaints of 
stomach problems comprising nausea, diarrhea for three weeks, 
and fatigue from chronic hepatitis B.  She referred him to 
Dr. Frank for liver biopsy, and opined that she felt his 
primary problem was depression.  Diagnoses included asthma, 
unspecified; essential hypertension; osteoarthritis, 
unspecified local or general; peptic ulcer, unspecified 
without hemorrhage; chronic active hepatitis; and brief 
depressive reaction.

Dr. Frank's records of March and April 1994 show the veteran 
complained of right upper quadrant abdominal pain, aching in 
nature, not radiating, for three months.  He reported taking 
Tagamet daily.  He reported occasional mild nausea without 
vomiting or hematemesis.  He had no heartburn, indigestion, 
diarrhea, constipation, melena, or hematochezia.  He denied 
jaundice, acholic stools or tea-colored urine.  He had had no 
dysphagia, early satiety, anorexia or weight loss.  The 
veteran reported previous heavy alcohol use, but none 
presently.  He reported that he worked as a custodian.  The 
examination impression is not of record.

On subsequent follow-up with Dr. Frank in March and in April 
1994, the veteran reported resolution of GI complaints with 
medication.  Subjectively, the veteran denied abdominal pain, 
nausea, vomiting, diarrhea, constipation, melena, or 
hematochezia.  He had no acholic stools, tea-colored urine or 
jaundice.  He denied bruising, bleeding, fever or chills.  
Objectively, his weight was 210 pounds.  The abdomen was 
soft, bowel sounds were normoactive.  The liver span was 10 
cm.  No fluid wave of shifting dullness was appreciated.

A March 1994 statement from Dr. Folkman stated that the 
veteran's chronic active hepatitis caused him to be fatigued 
and tired, with periodic diarrhea, and that he had coexisting 
medical problems of asthma and hypertension, as well as 
osteoarthritis due to an old, low-back injury.  She stated 
that the combination of these diseases, with hepatitis the 
primary motivator, had caused the veteran to feel 
overwhelmed, requiring antidepressant therapy.  She related 
the veteran's report that the fatigue due to the hepatitis 
prevented him from performing his current job as a caretaker 
at a church to 100 percent capacity.

Dr. Folkman's records from March to July 1994 show trials of 
antidepressive medication and treatment for a rash on his 
arms.  A May 1994 note from a nurse practitioner in Dr. 
Folkman's office stated the veteran could return to work part 
time, 20 hours per week.  In July 1994, he complained again 
of stomach distress.

On referral again to Dr. Frank in July 1994, the veteran 
reported a great deal of abdominal bloating and distention 
and of gas above and below after eating.  He had no 
substernal burning or water brash, but he had mild nausea 
without vomiting.  He denied hematemesis, melena or 
hematochezia.  His use of Mylanta had caused some diarrhea.  
Bowel movement eased distention some.  He had noted tea-
colored urine, but not acholic stools.  He had no fever or 
chills.  He admitted to drinking two or three beers per week 
and using Tylenol daily.  Punch biopsy of his arm was said to 
have shown the rash on his arms to be a perivascular 
dermatitis of uncertain origin.  On examination his weight 
was 200 pounds.  He was generally well developed, well 
nourished, and in no acute distress.  The abdomen was 
slightly distended; bowel sounds were normoactive.  Liver 
span was about 11 cm.  Dr. Frank detected no fluid wave or 
shifting dullness of the abdomen.  Stool was hemoccult 
negative.  Extremities were without edema.  After laboratory 
studies, Dr. Frank's impression was a current exacerbation of 
liver function that he suspected was probably an acute 
exacerbation of chronic active hepatitis due to hepatitis B.  
The doctor's recommendations included rest.  He stated the 
veteran should not be working at this time and needed to stay 
in the house, getting as much rest as possible, which was 
carefully explained to him.

In a July 1994 statement, Dr. Folkman stated that the veteran 
had chronic active hepatitis B with an exacerbation of his 
disease with jaundice and elevation of the liver function 
test, making him very tired and fatigued with nausea and 
weight loss.  She advised that he go on permanent disability 
due to the exacerbation of his illness.

On August 1994 follow-up with Dr. Frank, the veteran's 
symptoms had markedly improved.  He had decreased exercise 
tolerance but denied abdominal pain, had no nausea, vomiting, 
diarrhea, constipation, melena, hematochezia, acholic stools, 
tea-colored urine or jaundice.  He had had no fever or 
chills.  His appetite had been good.  He had no bad taste in 
his mouth, bruising or bleeding.  He denied headache, 
dizziness, blurring of vision, chest pain, shortness of 
breath or cough, earache, sore throat, dysuria, urgency or 
frequency.  Objectively, he weighed 201 pounds and was 
generally well developed, well nourished, and in no acute 
distress.  The abdomen was soft, bowel sounds were normal 
active, liver span was 11 cm.  No fluid wave or shifting 
dullness was appreciated.  Upon review of laboratory 
findings, the impression was probable chronic active 
hepatitis, secondary to hepatitis B infection with recent 
acute exacerbation, apparently slowly returning to baseline 
state.  Dr. Frank told the veteran he could gradually resume 
his usual activities.  He recommended work-up of previously 
noted thyroid abnormalities.

Of record is a report of general information questionnaire, 
completed by the veteran's wife in October 1994, apparently 
in support of a claim for Social Security benefits.  It 
described and characterized the veteran's daily routine, 
activities of daily living, social interactions mental and 
emotional status and capacities in lay terms.

The veteran had a liver biopsy at a VAMC in October 1994 to 
determine his eligibility for interferon therapy.  He 
reported difficulties with gastritis involving abdominal 
pain, early satiety, nausea, and constipation.  The veteran 
reported he could not work because of his condition.  While 
hospitalized, he was seen by psychiatry because he complained 
of frequent crying spells and decreased energy.  He had been 
prescribed Prozac by a private psychiatrist in the past, but 
he had believed it was to be taken as needed, and he had not 
taken it regularly.  Psychiatry felt he met the criteria for 
major depression, moderate type, with partial treatment.  He 
was prescribed Prozac and counseled on its correct use.  
Mental health clinic follow-up was planned.

A November 1994 VA GI clinic note reported the biopsy as 
positive for active cirrhosis.  It showed regenerative 
nodules with bridging fibrosis.  The assessment was chronic 
active hepatitis with evidence of cirrhosis; depression.  The 
recommendation was against interferon therapy because of the 
cirrhosis.

In December 1994, the veteran was seen in a VA outpatient 
mental health clinic.  The examining physician noted the 
veteran had many medical health problems including chronic 
hepatitis, cirrhosis of the liver, hypertension, and asthma.  
He felt these problems made it impossible for him to work, 
but Social Security had denied his disability claim.  He said 
he was depressed and had been put on Prozac.  The physician 
commented that the veteran's situation was worse in his eyes 
because he was denied treatment with interferon.  The 
physician opined the veteran was angry at the system but did 
not appear depressed, and the benefit of antidepressants was 
doubtful.

On February 1995 VA examination, the veteran reported his 
medical history including depression, hypertension, and 
arthritis in service, GI bleed and ulcer with transfusion in 
1990, and subsequent diagnosis of hepatitis B.  He also 
reported current diagnoses of asthma and hypertension.  He 
reported an occupational history including work as a 
"houseman," as an airport sky cap, as an 
"environmentalist" and in other jobs identified by employer 
but not by title or duties.  His most recent work had been as 
a church custodian, which he had quit in July 1994 on 
doctor's orders.  The examiner noted recent liver biopsy as 
positive for cirrhosis.  The veteran's current complaints 
were intermittent epigastric pain for the past few years with 
some relief from various H2 blockers and Zantac.  He also 
reported heartburn, which was worse at night, and generalized 
weakness and malaise for the last few months, associated with 
occasional diarrhea.  Objectively, the veteran was alert, 
oriented times three and in no distress.  He weighed 210 
pounds, with his weight for the previous year from 202 to 206 
pounds.  His blood pressure was 121/80.  The abdomen was soft 
and bowel sounds were positive.  There was mild tenderness in 
the right upper quadrant five cm below the costal margin.  
There was no splenomegaly.  There were normal hernia 
orifices.  The diagnoses were liver cirrhosis, hepatitis B, 
hypertension, and asthma.

In March 1995, the RO granted service connection for 
hepatitis B as due to VA medical treatment.

VA outpatient records of May 1995 noted an unremarkable 
abdominal ultrasound study showing no ascites.  The veteran 
complained of no significant changes or new complaints.  He 
still had marked episodes of intermittent diarrhea.  
Examination showed the liver margin 6-cm below the costal 
margin with mild epigastric, right upper quadrant tenderness.  
The assessment was cirrhosis and chronic active hepatitis.  
In July 1995, he weighed 214 pounds.  He was said to still 
report an acid and sour taste in his mouth with heartburn and 
epigastric discomfort.  Examination found the abdomen 
protuberant, with positive bowel sounds, soft and 
nondistended, with mild to moderate epigastric tenderness 
without rebound or guarding.  The May 1995 ultrasound was 
said to have shown no hepatic abnormalities.  The impression 
was probable GERD versus peptic ulcer disease.

On May 1995 follow-up with Dr. Frank, the veteran reported VA 
had rated him 30 percent disabled due to "minimal liver 
damage."  Dr. Frank stated that the VA liver biopsy revealed 
evidence of chronic active hepatitis with piecemeal necrosis 
and cirrhosis.  He opined that the veteran had more than 
"minimal" liver damage based upon the liver biopsy.  The 
doctor noted alcohol on the veteran's breath and cautioned 
him about avoiding hepatotoxins.

A September 1995 statement by Dr. Folkman reported that the 
veteran had chronic active hepatitis since 1990, and 
subsequent cirrhosis by liver biopsy.  His current 
medications were Theo-Dur for asthma and Altace for 
hypertension.  She reported arthritis in the knees, frequent 
reflux esophagitis, and peptic ulcer disease, which, in 
addition to the chronic hepatitis B, left him tired and 
fatigued.  She reported that he denied an alcohol problem or 
current alcohol use.  She reported he had tried to return to 
work twice in the previous year and had been unable to 
sustain even 20 hours a week.  Examination showed a 
moderately obese male in mild distress.  The abdomen was soft 
with liver edge enlarged and tender to palpation.  There was 
mild epigastric tenderness and complaint of nausea.  There 
was no fluid wave or ascites.  The extremities were without 
edema.  The assessment was chronic active hepatitis, 
hypertension controlled, asthma controlled, peptic ulcer 
disease, GERD, and depression exacerbated.  Dr. Folkman 
reported a plan to attempt to treat depression medically, 
despite the metabolisis of the drugs through the liver, and 
to make a medical trial to treat the chronic fatigue.  She 
felt that the veteran was meanwhile completely disabled due 
to his other medical conditions.  In an assessment of mental 
capacity for work, she reported that he is tired and fatigued 
with depression related to disease with recent possible 
regression to alcohol use.

January and February 1996 reports from Dr. Folkman show the 
veteran complained of increased abdominal pain, GERD and 
fatigue.  He reported that the previous December he had had 
an episode of dark urine which he treated himself by 
increasing liquids; he had tried to see the doctor, who was 
out of town.

Dr. Frank performed an upper panendoscopy in February 1996 to 
rule out recurrent ulcer.  The esophagoscopy revealed 1/2+ 
esophageal varices, no hiatal hernia, and no evidence of 
recent hemorrhage.  Gastroscopy revealed proximal gastritis 
with "salt and pepper" distribution.  There was a 
submucosal mass in the proximal antrum, and mild antral 
gastritis in the prepyloric area with erythematous mucosa 
without erosion or ulceration.  The pylorus was widely 
patent.  Duodenoscopy revealed entirely normal mucosa without 
masses, erosions, or ulcerations.  The impression was 1/2+ 
esophageal varices; proximal gastritis compatible with portal 
hypertension induced gastritis, cannot rule out secondary to 
nonsteroidal anti-inflammatory drugs; submucosal mass in the 
proximal antrum, rule out [multiple possibilities]; and 
antral gastritis, mild.  Biopsy of the submucosal mass showed 
diffuse, moderate acute inflammation with no atypia or 
dysplasia; organisms consistent with Helicobacter bacteria 
were present.  The diagnosis was antral mass, acute 
gastritis.

In March 1996, Dr. Folkman noted that the veteran was on 
triple antibiotic therapy for abdominal discomfort.  She 
noted liver deteriorating and varices with high risk of 
bleeding.  The veteran was concerned that he was bleeding 
because of dark stools, which the doctor felt was probably 
due to Pepto Bismol.  Examination showed the abdomen to be 
soft, nontender, without hepatosplenomegaly or masses.  
Diagnoses were as previously, except for inclusion of 
esophagitis and the notation GERD worsening.

In March 1996, an Administrative Law Judge (ALJ) of the 
Social Security Administration (SSA) found the veteran to be 
disabled from July 1994 under SSA criteria.  The 
determination was based on medical facts.  The ALJ noted that 
medical evidence and history from the claimant established a 
long history of alcohol abuse that may have contributed to 
serious liver disease, and partially because of his physical 
ailments, he had become seriously depressed and passive 
dependent.  The consulting psychologist diagnosed adjustment 
disorder with mixed emotional features.  He noted the reports 
of Drs. Folkman and Frank, including Dr. Frank's July 1994 
instruction not to work.  The ALJ found that medical evidence 
established that the claimant had reactive depression with 
dependent personality and alcoholism; plus serious chronic 
hepatitis and alcoholic cirrhosis, peptic ulcer disease, 
chronic obstructive pulmonary disease with asthma, 
hypertension, allergic of fungal dermatitis, possible 
esophageal varices, patella osteoarthritis and allergic 
rhinitis.

The veteran testified at a VA hearing in May 1996 regarding 
his claim for TDIU benefits.  He reported four flare-ups of 
liver problems with weakness and fatigue during the past 
year, and during them he was confined to the house, unable to 
go outside, and he could do nothing but drink liquids.  The 
episodes lasted from two weeks to a month.  The veteran 
stated he was on medication for some kind of hypertension 
related to the veins.  He reported he had recently gained 
weight, but his weight fluctuated.  He said he lost weight 
during the liver flare-ups.  He also reported stomach 
problems with continuous flu-like pain, and frequent 
diarrhea, nearly always when he ate, but he only vomited 
during flare-ups.  He said he occasionally went on strict 
diets because of bloating related to the liver.  He reported 
blood in his stool several time.  He reported he had to keep 
separate dishes at home because of threat of contagion from 
hepatitis, and he could not eat out for the same reason.  His 
wife had to be tested, and his grandchildren vaccinated 
because of it, all of which depressed him.  He said he was 
depressed because his life was over; he could not work; he 
could not get unemployment.  He said he was under VA 
treatment for depression.  He reported his various 
medications for various conditions and having been taken off 
certain ones because his liver was in such bad shape.

Regarding employment, he reported his last employment in June 
1994, which he quit on doctor's orders.  He reported that 
Social Security awarded him disability benefits on appeal 
after two denials.  He reported his age and educational 
achievement as two years of college.  He recited his 
occupational history.  He said had had primarily strenuous 
manual work and some "mental" jobs.  

On VA outpatient follow-up in July 1996, the veteran reported 
having good days and bad days.  His weight was 216 pounds.  
There was no peripheral edema.  There was no melena, but 
positive hematochezia.  The examiner noted "known 
hemorrhoids," which his private medical doctor treated with 
hemorrhoid cream.

In September 1996, Dr. Folkman noted the veteran had no 
current problems or complaints.  He reported had occasional 
periods of diarrhea and pruritus and tea-colored urine, but 
not always, and he felt "pretty good" for now.  Examination 
showed the abdomen to be soft, nontender and without 
hepatosplenomegaly or masses.  The extremities were without 
cyanosis, clubbing, or edema.  The diagnoses included chronic 
hepatitis, atopic dermatitis possibly related to liver, 
arthritis, peptic ulcer disease, and asthma, stable.  

An October 1996 VA outpatient treatment record shows that 
cirrhosis and hepatitis B were stable.  The veteran reported 
he had some relief of abdominal pain with Tagamet.  His 
weight was 220 pounds

An April 1997 VA UGI study produced an impression of mildly 
patulous gastroesophageal junction with reflux seen, but no 
demonstrable hiatal hernia or significant abnormality seen.

The veteran had a VA examination in May 1997 to determine if 
hepatitis B aggravated his hypertension.  History was taken 
exclusively from the veteran.  He reported fatigue, weakness, 
lack of motivation and depression.  He also gave a history of 
nausea and vomiting with episodic blood on the vomitus, blood 
in the stool and occasional dark stool, and constipation; he 
denied weight loss.  He admitted smoking but denied alcohol 
use since 1994.  On physical examination, the veteran weighed 
216 pounds.  His blood pressure was 148/90.  Head, ears, 
eyes, nose and throat were unremarkable.  The lungs were 
clear.  There were a few spiders on the chest.  Heart was 
normal.  The abdomen was soft, nontender, nondistended, with 
positive bowel sounds.  There was no evidence of caput 
medusae or of ascites.  There was no hepatosplenomegaly.  The 
extremities showed no clubbing, cyanosis, or edema.  There 
was no jaundice.  Neurologic examination was grossly intact.  
After review of laboratory findings, the impression was that 
weakness, lethargy and lack of motivation can be explained by 
chronic liver disease and hepatitis B in addition to his 
medications, but his hypertension could not be aggravated by 
his medication, one of which would reduce high blood 
pressure.  The examiner opined that absent episodes of 
hypotension, hypertension was not being aggravated by 
hepatitis B.

The veteran had a VA psychiatric examination in May 1997 to 
determine if he had a psychiatric disorder secondary to 
hepatitis B.  The examiner summarized the veteran's medical, 
educational, and occupational history, including that he 
obtained his GED while in the service.  He reported sporadic 
mental health treatment following an October 1994 VA 
hospitalization and that he took Prozac for about six months, 
which helped his depression but was discontinued due to his 
liver problems.  He had had no psychiatric follow-up since 
then other than an evaluation for Social Security disability.  
Subjectively the veteran felt frustrated over his liver 
disease, which he believed was from a blood transfusion.  He 
described depressed mood, disturbed sleep and decreased 
energy; he attributed the low energy to the waxing and waning 
of his illness.  Objectively, finding included depressed 
mood; he was noted to engage in activities such as the 
church.  He expressed defensiveness and concern over whether 
he would be denied compensation for his depression secondary 
to his hepatitis because he had not had been followed by 
psychiatry for the past three years.  He was insistent that 
the examiner report his intent to obtain psychiatric 
treatment.  The diagnosis was adjustment disorder with 
depressed mood.  The examiner recommended further psychiatric 
care to determine if he had major depression and if he would 
be helped by antidepressant medication.

A June 1997 decision by a SSA ALJ found that previously 
awarded disability compensation had been discontinued because 
alcoholism had been found on previous ALJ determination to 
materially contribute to his disability.  On appeal, the June 
1997 ALJ concluded that he was disabled based on medical 
findings alone without consideration of vocational factors 
and that alcoholism was not a contributing factor material to 
the determination of disability.  The ALJ stated that the 
evidence of record revealed the claimant suffered with major 
depression exacerbated by his hepatitis and chronic liver 
disease and their related functional limitations.  The ALJ 
described the psychiatric symptoms and the social and daily 
functional limitations resulting from the psychiatric 
condition.  A psychiatric review performed for the decision 
reported affective and substance abuse disorders; depressive 
syndrome, bipolar syndrome, and other major depression.

A letter from VA mental health clinic shows the veteran began 
group therapy for depression in July 1997.

VA outpatient records of June and August 1997 show his weight 
as 218 pounds.  He reported no shortness of breath, positive 
fatigue and increased bowel movements especially after 
eating, with an episode of increased [illegible] two weeks 
ago without blood or coffee grounds.  He reported a drop of 
blood on the toilet paper, but a negative colonoscope done 
privately a year ago.  He reported no melena or hematemesis.  
The veteran refused rectal examination in June and in August 
1997.

In August 1997, the veteran submitted authorization for VA to 
obtain records from Dr. Folkman.  The veteran has submitted 
extensive records from Dr. Folkman.  Dr. Folkman wrote on the 
release form that the veteran had chronic hepatitis with 
increased blood flow and varicosities which exacerbate and 
cause his GI/peptic ulcer symptoms.  She listed his diagnoses 
as chronic hepatitis, asthma, peptic ulcer disease, 
esophagitis, and high blood pressure.

On VA examination in April 1998, the examiner noted review of 
the veteran's claims folder.  The examiner summarized the 
veteran's medical history.  A recent, privately done lower 
endoscopy was said to show hemorrhoids, which the examiner 
related to the veteran's portal hypertension.  The veteran 
admitted lower abdominal pain, which he reported had 
prevented him from working for the past four years.  The 
veteran admitted occasional nausea, with the last episode of 
GI bleeding in October 1997.  He also admitted fatigue, 
chronic weakness, and depression for which he had seen an 
outside psychiatrist.  On physical examination, his vital 
signs were stable.  There was some spider angiomata across 
the cervical neck area.  The abdomen was somewhat 
protuberant, but there was no shifting dullness of fluid wave 
suggesting ascites.  The liver percussed 13 cm at the right 
mid-costal line.  No spleen tip was felt.  No masses were 
palpated.  There was some abdominal discomfort with pressing 
over the right and left abdomen.  The extremities showed no 
clubbing, cyanosis, or pedal edema.  There was no palmar 
erythema.  Past diagnostic studies were summarized as showing 
a small amount of reflux on UGI series in April 1997, but 
otherwise normal stomach; entirely normal ultrasounds in 1995 
and 1994; no evidence of nodular cirrhosis, and common bile 
ducts were normal on both examinations.  The 1994 liver 
biopsy was said to show active cirrhosis, but more recent 
protime was 13.4.  Other laboratory findings were reviewed.

The diagnosis was chronic hepatitis B infection with 
compensated cirrhosis.  The veteran had evidence of cirrhosis 
with bridging fibrosis per 1994 biopsy, and evidence of 
portal hypertension with esophageal varices and hemorrhoids 
by information from his private physician.  The examiner felt 
that there was good synthetic liver function with a normal 
albumin and near normal protime, and "really minimal" signs 
of chronic liver disease on examination, including no 
evidence of ascites, no pedal edema, and no evidence of 
encephalopathy.  The examiner felt his liver condition did 
not interfere with his ability to be gainfully employed.  The 
examiner further noted that liver function tests showed 
minimal liver damage, but there was significant portal 
hypertension and cirrhosis by biopsy.  Aggravating episodes, 
presumably UGI bleeding, occur approximately two times a 
year, with the last episode in October 1997.  The examiner 
found it difficult to say how much hepatitis B contributed to 
depression.  It probably contributed to his fatigue and GI 
disturbance, although the contribution was difficult to 
quantify.  There were minimal signs of cirrhosis.  There was 
no edema, obvious ascites, or jaundice.  The examiner opined 
that fatigue from hepatitis B may make employment more 
difficult, but that it was difficult to distinguish how much 
that symptoms related to non-service-connected depression.

VA primary care and GI clinic treatment notes from March to 
December 1998 continuing follow-up for chronic active 
hepatitis B with portal hypertension and cirrhosis well 
compensated, and notation of asthma and hypertension.  The 
April 1998 GI clinic record noted the veteran had had two 
flare-ups, September 1997 and January 1998.  He was also 
noted to have anxiety, frustration and depression with recent 
life crises, for which he saw mental health.  The impression 
was cirrhosis, Child A/B with history of varices and portal 
hypertension was stable.  GERD was felt stable.  In May 1998, 
the GI clinic noted that cirrhosis secondary to hepatitis B 
was well compensated.

Dr. Folkman saw the veteran in June 1998 with complaints of 
stomach pain and some midline bulging of the abdominal wall 
of early hernia and occasional blood in stool.  His asthma 
was worse, and therapy was increased.  Examination found his 
weight to be 214 pounds, blood pressure was 138/92, there was 
no jaundice, the neck was supple, and the heart was normal.  
The abdomen had normal bowel sounds, no bruits, and no 
guarding or rebound.  It was soft, with mild mid-epigastric 
tenderness.  The liver edge was 2 fingerbreadths below the 
right costal margin.  On follow-up for hernia in July 1998, 
the doctor noted that a 1996 flexible sigmoidoscopy had been 
negative except for hemorrhoids without narrowing of stool or 
weight loss except intentionally.  His weight was 209 pounds.  
Examination showed him to be well developed, well nourished, 
in no acute distress.  The abdomen was soft, nontender, with 
mild hepatosplenomegaly.  Dr. Folkman described his condition 
as stable.

VA outpatient records of August 1998 show the veteran was 
seen by podiatry for complaints of knees hurting.  In October 
1998, he was seen for skin complaints.  In December 1998, he 
was doing OK.  The assessment was COPD due to cigarette 
smoking, hypertension, and cirrhosis.  A December 1998 GI 
clinic note showed his weight was 216 pounds.  He reported a 
couple of flare-ups from his liver.  On review of symptoms, 
the veteran reported a flare-up in November, bright red blood 
with stools and on paper, pruritus, increased weight over the 
last few months, and a flu-like feeling, but doing better 
presently.  He reported fatigue, pyresis at night; bowel 
movements soft.

On VA examination in March 1999, the examiner reported the 
veteran's history of hepatitis B developing following a blood 
transfusion and complaints since that time of recurrent 
fatigue, weakness, and generalized abdominal discomfort and 
arthralgias.  The examiner stated he had reviewed the 
veteran's entire VA claims file and his hospital chart.  The 
examiner stated that it was known that the veteran had 
cirrhosis and portal hypertension related to his cirrhosis 
and hepatitis B; past endoscopies had shown esophageal 
varices, from which he apparently had never bled.  
Additionally, the examiner noted, the veteran had an ulcer in 
the antrum with GI bleeding in the past and apparently 
treatment for Helicobacter pylori infection in 1994 had 
eradicated that problem.  The veteran complained of frequent 
reflux, presently treated with Ranitidine, although with some 
break through reflux, and with other treatment in the past.

The veteran reported he had [not] been able to hold down work 
related to his "flare-ups of his hepatitis" (quotes in 
original).  He described these as generalized weakness, 
fatigue, and achiness across his body and across his abdomen.  
He also reported some back problems, arthritis in his legs 
and bunions on his feet, because of all of which he had 
trouble holding down a job.  He was presently on beta-
blockers for control of portal hypertension.  He had never 
had any hiatal hernia surgery, no history of malignancy, and 
no peritoneal tuberculosis.

On physical examination, his vital signs were stable.  He was 
afebrile and showed no icterus or jaundice.  There were no 
spider angiomata of the neck or chest.  The heart was regular 
in rhythm and rate; there were no murmurs.  The lungs were 
clear to auscultation bilaterally.  The abdomen was somewhat 
protuberant, soft, with normal bowel sounds.  There seemed to 
be a small, insignificant midline ventral hernia.  The liver 
percussed approximately 7 or 8 cm of the right mid-costal 
line.  The examiner did not feel the spleen tip.  There was 
no evidence of ascites.  The extremities showed no cyanosis, 
clubbing or edema.

Review of the most recent laboratory results qualified Childs 
B, or moderate, degree of cirrhosis, further substantiated by 
the fact of esophageal varices.  An ultrasound had shown some 
increased echogenicity consistent with diffuse hepatocellular 
disease.

In response to the specific questions which diagnosed 
gastrointestinal disorders could be secondary to the 
hepatitis B, the examiner opined that esophageal varices were 
definitely directly related to chronic hepatitis.  However, 
he continued, the varices had not bled, as far as he could 
tell from the chart and history obtained at the current 
examination.  The examiner opined that "certainly, hepatitis 
B has no influence whatsoever on the development of 
gastroesophageal reflux, hiatal hernia, peptic ulcer disease 
or esophagitis.  The examiner noted that there was evidence 
of reflux on his upper GI series.  He stated the veteran had 
both hepatitis B with esophageal varices and reflux 
esophagitis, but they were unrelated to one another.  He felt 
the 1994 elimination of the Helicobactor pylori infection 
should reduce the risk of future ulcers.  An upper GI series 
done several days before the examination showed no evidence 
of ulceration, thus, the examiner felt, the peptic ulcer 
disease was resolved.

Regarding the veteran's ability to obtain and maintain 
gainful employment, the examiner noted that "certainly [the 
veteran] had other issues involved besides his hepatitis B 
and his reflux.  It was said to be very clear that he also 
had some underlying depression.  The examiner noted the 
veteran's description of diffuse myalgias, arthralgias, 
fatigue, weakness, and abdominal discomfort with his "flare-
ups," and that he had a moderate degree of cirrhosis, but 
without evidence of encephalopathy.  The examiner commented 
that, as most of the veteran's symptoms were subjective, it 
was somewhat difficult to say exactly how much they kept him 
from doing work.  If he were to obtain gainful employment, it 
would have to be not strenuous, and would likely need to be a 
desk job.  The examiner opined that it was "fairly difficult 
to comment" on whether cirrhosis was keeping the veteran 
from maintaining any kind of employment status whatsoever, 
because he did not appear cachectic, encephalopathic, or 
malnourished; he probably could maintain some kind of gainful 
employment if it were not strenuous.


II.  Analysis

A.  Separate Ratings and Increased Ratings

The appellant's allegation of increase in disability is 
sufficient evidence to well ground the claim.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  When a claim is well 
grounded, VA has a duty to assist the claimant to develop 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The veteran has submitted extensive private records, 
presumably those he feels support his case.  VA has 
consolidated in the record the pertinent VA medical records.  
VA has discharged its duty to assist the veteran to gather 
pertinent medical records for review in his case.

The veteran's representative argues in his May 2000 written 
brief presentation, that the March 1999 VA examiner's report 
on the effect on employability of the service-connected 
disabilities is deficient, because the examiner opined only 
regarding the effects of cirrhosis of the liver on the 
veteran's ability to maintain gainful employment, rather than 
commenting on the totality of the veteran's symptomatology.  
The representative asserted that if the Board did not reach a 
favorable result, it should remand the case for a more 
complete statement regarding the extent of impairment for 
employment due to all service-connected symptomatology.  

The March 1999 examiner made a sufficient statement regarding 
the relationship between the veteran's service-connected 
symptomatology and his employability, when the comments are 
read in context of the whole report.  In context, the 
references to hepatitis B, esophageal varices without history 
of bleeding, the mention of some underlying depression, and 
the lack of cachexia, encephalopathy, or malnourishment 
indicate exactly that the examiner considered the whole 
symptomatology in his response.  The failure to produce the 
result the veteran wishes is not a failure to conduct the 
examination properly, Roberts v. West, 13 Vet. App. 185 
(1999), or to comply with the Board's remand instructions.

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(1999); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1999).  The limitation of activity 
imposed by the disabling condition is viewed in relation to 
its history.  38 C.F.R. § 4.1 (1999).  However, "where an 
increase in the disability rating is at issue, the present 
level of the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

1.  Separate Ratings

The evaluation of the same disability 
under various diagnoses is to be avoided.  
. . . Dyspnea, tachycardia, nervousness, 
fatigability, etc., may result from many 
causes; some may be service connected, 
others, not.  Both the use of 
manifestations not resulting from 
service-connected disease or injury in 
establishing the service-connected 
evaluation, and the evaluation of the 
same manifestation under different 
diagnoses are to be avoided.

38 C.F.R. § 4.14 (1999).  

The United States Court of Appeals for Veterans Claims 
(previously the United States Court of Veterans Appeals) 
(Court) has described how to determine whether separate 
rating of multiple diagnoses violates the prohibition against 
pyramiding.  "The critical element is that none of the 
symptomatology for any one of these . . . conditions is 
duplicative of or overlapping with the symptomatology of the 
other . . . conditions."  Esteban v. Brown, 6 Vet. App. 259, 
262 (1994).

Hepatitis and cirrhosis of the liver are among those 
disorders that

produce a common disability picture 
characterized in the main by varying 
degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  
Consequently, certain coexisting diseases 
in this area, . . . do not lend 
themselves to distinct and separate 
disability evaluation without violating 
the fundamental principle relating to 
pyramiding as outlined in §  4.14.

38 C.F.R. § 4.113 (1999).  

Cirrhosis of the liver is evaluated under Diagnostic Code 
7312, and hepatitis B (infectious hepatitis) is evaluated 
under Diagnostic Code 7345.  38 C.F.R. § 4.114 precludes 
separate rating for Diagnostic Codes 7301 to 7329, inclusive, 
7331, 7342, and 7345, by prohibiting combining ratings under 
those diagnostic codes.  The combination of ratings according 
to a table is a step in determining the rate of disability 
payment when a veteran has more than one service-connected 
disability.  See 38 C.F.R. § 4.25 (1999).  Ratings can only 
be combined if they are first determined separately.  
Consequently, the prohibition against separate ratings for 
hepatitis and cirrhosis is inherent in the prohibition 
against combining those ratings.  Section 4.114 further 
requires that where a veteran has both service-connected 
hepatitis and service-connected cirrhosis, "a single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation."  Id.

The veteran argues for separate ratings for several 
conditions or diagnoses, some of them based on secondary 
service connection.  The veteran's representative disputes 
the RO finding that portal hypertension is part and parcel of 
the condition for which the veteran is already service 
connected, noting that the March 1999 examiner characterized 
it as "related to" the cirrhosis and hepatitis.  He argues, 
in essence, that portal hypertension is "secondary to" the 
liver disease, and should be so rated.  Additionally, the 
representative argues that disability attributable to 
"stomach condition/ulcer and adjustment disorder with 
depressed mood are either caused or aggravated by service-
connected liver disease, thus they must be service-connected 
on a secondary basis.  See Allen v. Brown, 7 Vet.  App. 439 
(1995) (where a service-connected disease or injury 
aggravates a condition it did not cause, resulting in 
increased disability, the increment of disability 
attributable to that aggravation is service connected).

The regulation providing for secondary service connection of 
disability "proximately due to or the result of a service-
connected disease or injury," 38 C.F.R. § 3.310(a), further 
provides, "When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition."  Id.

Referring back to the prohibition against pyramiding, 
38 C.F.R. § 4.14, and the Esteban test, 6 Vet. App. at 262, 
it is the fact of separate and non-overlapping manifestations 
of disability that warrant a separate evaluation, not the 
legal posture by which the manifestations of the disease or 
injury are service connected.  Secondary service connection 
may result in rating the condition of which it is a part 
under section 3.310(a) higher, even if the secondary 
condition is not rated separately.  For example, secondarily 
service-connected condition of the digestive system that is 
among those precluded from separate rating, see 38 C.F.R. 
§ 4.114, may contribute to the overall disability picture 
sufficiently to warrant rating the predominant service-
connected disability at the next higher rating, or it may be 
the predominant disability.  Id.

The symptoms of cirrhosis that contribute to the rating for 
that disease include esophageal varices (the plural of 
varix).  A varix is "an enlarged and tortuous vein, artery 
or lymphatic vessel."  Dorland's Illustrated Medical 
Dictionary 1807 (27th ed. 1988).  Esophageal varices are 
"varicosities of the branches of the azygos vein which 
anastomose with tributaries of the portal vein in the lower 
esophagus, occurring in patients with portal hypertension."  
Id.  Thus, by inclusion of the manifestation of portal 
hypertension among the symptomatology for rating cirrhosis, 
the rating schedule contemplates that portal hypertension is 
a feature of cirrhosis, the severity of which is known by the 
severity of esophageal varices, e.g., whether they 
hemorrhage.  See Diagnostic Code 7312.  No separate rating is 
permissible for portal hypertension, as it is a manifestation 
of the disability for which service connection has been 
established, and it is contemplated under the rating criteria 
for that disability.

The veteran also seeks separate rating for blood in the 
stool.  The medical evidence shows that physicians have 
looked for two possible sources of blood in the stool, peptic 
ulcer and hemorrhoids.  As is discussed below, the veteran 
does not now have ulcer, so that cannot be the source of 
blood in the stool for the purpose of determining whether 
such a symptoms can be separately rated.  More significantly, 
the Board cannot find on this record that blood in the stool 
alone is other than a symptom.  For compensation purposes, 
the underlying pathology is what must be diagnosed in order 
to rate the disability.  Once the pathology has been 
identified, the symptoms determine what rating is 
appropriate.  The only pathology shown in the record that 
manifests at present as blood in the stool is hemorrhoids.

The evidence of record reveals that the veteran's hemorrhoids 
are related to portal hypertension.  Hemorrhoids are rated 
under diagnostic code 7336, which is not among those that 
cannot be combined with a rating for cirrhosis or for 
hepatitis.  38 C.F.R. § 4.114.  Hemorrhoids, in this case, 
like esophageal varices, are a manifestation of portal 
hypertension.  Rating them separately may violate the 
proscription against rating the same disability under another 
diagnosis.  38 C.F.R. § 4.14.  In review of the symptoms of 
hemorrhoids, cirrhosis, and hepatitis listed under their 
respective diagnostic codes, the only symptom shared is 
bleeding for hemorrhoids, Diagnostic Code 7336, and 
hemorrhage for esophageal varices for cirrhosis.  Diagnostic 
Code 7312.  The Esteban test requires that none of the 
symptoms be duplicative or overlap.  6 Vet. App. at 262.  
Here, there is overlapping of symptomatology under the rating 
criteria, and evaluation of the hemorrhoids separately would 
violate the prohibition against pyramiding.

2.  Increased Ratings

Ratings for hepatitis B and cirrhosis of the liver may not be 
combined, 38 C.F.R. § 4.114, hence, as discussed above, they 
cannot be rated separately.  The predominant disability is 
rated, with elevation to the next higher evaluation where the 
severity of the overall disability warrants.  Id.

Cirrhosis of the liver is rated 30 percent disabling when 
moderate; with dilation of superficial abdominal veins, 
chronic dyspepsia, slight loss of weight or impairment of 
health.  It is rated 50 percent disabling when moderately 
severe; liver definitely enlarged with abdominal distention 
due to early ascites and with muscle wasting and loss of 
strength.  It is rated 70 percent disabling if severe; 
ascites require infrequent tapping, or recurrent hemorrhage 
from esophageal varices, aggravated symptoms and impaired 
health.

The veteran's cirrhosis is known by biopsy.  The March 1999 
VA examiner cited the esophageal varices as diagnostic of 
moderate cirrhosis.  There are reports of abdominal 
discomfort after eating and fullness at various times, as 
described in the October 1994 summary of hospitalization for 
the liver biopsy.  However, the veteran has been described as 
obese repeatedly in Dr. Folkman's records, and loss of weight 
has not been demonstrated.  Moreover, he is repeatedly 
described on examination as well developed and well 
nourished, thus, there is not evidence of general impairment 
of health within the meaning of the rating schedule.

Nor is there evidence of definite enlargement of the liver.  
On private treatment records, the veteran has been repeatedly 
described as having no hepatosplenomegaly (enlargement of the 
liver and spleen).  On ultrasound in May 1995, there were no 
hepatic abnormalities.  In September 1995 and January 1996, 
Dr. Folkman described the veteran's abdomen as being soft, 
with an enlarged liver edge in the right upper quadrant.  
However, in March 1996, she described him as having no 
hepatosplenomegaly.  In July 1998, Dr. Folkman described the 
veteran as having "mild" hepatosplenomegaly.  This is not 
evidence of a liver "definitely enlarged with abdominal 
distention due to early ascites" as would be required for a 
50 percent rating under Diagnostic Code 7312.  The veteran's 
abdomen has repeatedly been described as protuberant, e.g., 
on VA outpatient records in May 1995, July 1995, and VA 
examination in May 1997, April 1998, and March 1999, but the 
last finding of distention was by Dr. Frank in July 1994.  
Notably, protuberance and distention are not the same.  The 
VA July 1995 outpatient record showed the abdomen protuberant 
and nondistended.  The May 1997 VA examiner found the abdomen 
non-distended.  The record consistently shows no ascites.  
There is no objective evidence of muscle wasting or loss of 
strength.  The veteran's subjective complaints of weakness 
are insufficiently probative of moderately severe cirrhosis 
to support the next higher rating.  Likewise, the disability 
picture does not more nearly approximate moderately severe 
than moderate cirrhosis such that the next higher rating is 
warranted.  38 C.F.R. § 4.7 (1999).

Clearly, absent ascites, there could not be tapping of them, 
nor is there evidence that ascites have ever been tapped.  
There has never been evidence of hemorrhage of esophageal 
varices.  There have been reports of flare-ups of symptoms, 
but it is unclear whether the flare-ups have been of 
cirrhosis or of hepatitis B.  For analysis sake, the Board 
will assume the reported flare-ups were of cirrhosis for the 
purpose of assessing its severity, and of hepatitis, for the 
purpose of assessing its severity.  The objective record 
contradicts the veteran's account of the frequency of flare-
ups.  He testified that he has four or five flare-ups a year, 
being housebound during them.  The objective records shows 
apparently two flare-ups in 1994, the latter resolving by 
August 1994.  April 1998 VA outpatient records noted his 
report of two in the prior seven months, and he reported one 
more during 1998.  There is no evidence of treatment during 
these reported episodes.  The Board finds the testimony not 
credible as to the frequency, and the frequency reported in 
the medical records is not consistent with the 70 percent 
rating.

Additionally, the April 1998 VA examination report and the 
March 1999 VA examination report do not support the 
conclusion that cirrhosis is other than essentially stable 
and not worse than moderate when viewed over its history, 
38 C.F.R. § 4.1, or seen from the viewpoint of how it 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10.  Significantly, after the 1994 
statements by Dr. Folkman and her nurse practitioner, the 
several statements showed a complex interrelationship among 
his several medical conditions as they affected his ability 
to work.  In sum, the whole body of evidence viewed 
historically, and especially the most recent evidence, 
Francisco, 7 Vet. App. at 58, show cirrhosis appropriately 
rated at 30 percent.

Hepatitis B is rated 60 percent disabling for moderate liver 
damage and disabling recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental depression.  It is rated 30 
percent disabling for minimal liver damage with associated 
fatigue, anxiety, and gastrointestinal disturbance of lesser 
degree and frequency but necessitating dietary restrictions 
or other therapeutic measures.   Diagnostic Code 7345.

Dr. Frank's May 1995 opinion that there was more than minimal 
liver damage must be weighed against the April 1998 VA 
examiner's view that there was good synthetic liver function 
with a normal albumin and near normal protime, and "really 
minimal" signs of chronic liver disease on examination, 
including no evidence of ascites, no pedal edema, and no 
evidence of encephalopathy, and current liver tests showed 
minimal liver damage.  Taking the historic view, 38 C.F.R. 
§ 4.1, the Board interprets the difference in opinion as 
evidencing improvement over time.  More significantly, it is 
current disability that is of greatest concern in rating 
disabilities.  Francisco, 7 Vet. App. at 58.  The 
preponderance of the evidence is against finding moderate 
liver damage.

The rating criteria for a 60 percent rating are stated in the 
conjunctive.  Moderate liver damage is the prime criterion 
with which the other listed criteria must coexist.  Absent 
moderate liver damage, the other criteria, if present, are 
not adequate to be the basis of a 60 percent rating.  Thus, 
although there are numerous reports of the veteran's 
depression, it cannot be a basis of a 60 percent rating 
without the presence of moderate liver damage.

The preponderance of the evidence is against any conclusion 
that the veteran has more than minimal liver damage from 
hepatitis B.  The record clearly shows findings of fatigue 
associated with the hepatitis, and intermittent reports of 
gastrointestinal disturbance of lesser degree and frequency 
than is contemplated by the 60 percent rating.  Again, 
although the veteran testified to consistently having 
diarrhea with eating, the reports of diarrhea are only 
occasional.  The veteran reported stomach distress to Dr. 
Folkman in September 1996 and June 1998.  On numerous visits 
to Dr. Folkman and to Dr. Frank, the veteran denied any acute 
distress.  He has been on medication and dietary 
restrictions, at least to the extent he has been advised to 
avoid alcohol and any other hepatotoxins and to reduce his 
salt intake.  He testified to strict diets during flare-ups, 
but his weight, as reported over many years, does not suggest 
dietary restriction.  There is only one documented episode of 
ordered rest therapy, in July 1994 by Dr. Frank.  That is not 
sufficient to support alone a higher rating.

The preponderance of the evidence does is against a rating 
higher than 30 percent for hepatitis B.  Diagnostic Code 
7345.  Whereas neither hepatitis B nor cirrhosis would, if 
rated separately, warrant more than a 30 percent rating, and 
hepatitis B was apparently the precursor conditions, the 
Board will maintain application of Diagnostic Code 7345 as 
the predominant condition.  38 C.F.R. § 4.114.

The next question is whether all of the symptomatology of 
both disorders is sufficient disabling to permit the next 
higher, or 60 percent rating, for hepatitis B.  Id.

As noted above, the veteran has hemorrhoids.  While he may 
not be separately rated for them, as they are a manifestation 
of his portal hypertension contemplated under the cirrhosis 
rating criteria, consideration must be given to whether they 
are sufficiently severe that they would warrant increasing 
his disability rating under the current criteria.  

Mild or moderate hemorrhoids are rated noncompensably 
disabling.  Diagnostic Code 7336.  They must be large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrence in order to warrant a 10 
percent rating.  The VA and private treatment notes or record 
are extensive.  Nothing in them indicates the presence of any 
of the criteria for a 10 percent rating.  The hemorrhoids 
make no appreciable contribution to the overall disability 
picture such that the next higher rating for hepatitis B is 
warranted.

The whole symptomatology of chronic active hepatitis B and of 
cirrhosis do not demonstrate overall severity of disability 
sufficient to warrant, or nearly approximate the next higher 
level of disability.  38 C.F.R. §§ 4.7, 4.114.  Most 
persuasive in this regard are the April 1998 and March 1999 
VA examination reports.  Both of these find essentially 
little functional disability attributable to either cirrhosis 
or to hepatitis B.  The reports from Dr. Folkman have, since 
September 1995, shown the veteran's overall disability as due 
to a complex combination of disabilities involving multiple 
body systems, such that the Board cannot justify the next 
higher rating for hepatitis based on Dr. Folkman's reports.

The preponderance of the evidence is against awarding a 
rating higher than 30 percent for chronic hepatitis B with 
cirrhosis, portal hypertension, hemorrhoids, esophageal 
varices and depression, currently rated as 30 percent 
disabling, including whether separate evaluation is warranted 
for esophageal varices or blood in the stool.  38 C.F.R. 
§ 4.114, Diagnostic Codes 7312, 7345 (1999).

B.  Secondary Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303(a) (1999).  

Before the Board may consider the merits of the claim, 
preliminary determinations are required.  First, it must be 
determined that the application for benefits is complete, and 
if not, whether VA has discharged any duty it may have to so 
inform the claimant.  38 U.S.C.A. § 5103(a) (West 1991).  The 
appellant has provided no information indicating a source of 
evidence not of record related to the disabilities claimed 
for secondary service connection.  His application for 
disability compensation is complete, and VA has no duty to 
inform him of the necessity to submit any evidence to 
complete it.

Second, "a person who submits a claim for benefits under a 
law administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  If the 
appellant does not meet that burden, the Board will not 
consider the merits of the underlying claim.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

A well-grounded claim for secondary service connection for a 
disorder must include medical evidence that a connection or 
relationship between the service-connected disorder and the 
new disorder is plausible.  Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  Even if there is another plausible explanation 
for the origin of the new disorder, a claim for secondary 
service connection is well grounded if there is a plausible 
explanation, bolstered by sufficient medical evidence, of why 
the new disorder should be service connected.  Reiber v. 
Brown, 7 Vet. App. 513, 517 (1995).

1.  Peptic Ulcer Disease and Unattributed GI Symptoms

Peptic ulcer, specifically, prepyloric ulcer, as shown by the 
July 1990 VA hospital records, cannot be service-connected on 
a secondary basis either as caused by or as aggravated by the 
veteran's hepatitis B with cirrhosis.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995).  The ulcer predated 
the hepatitis, as the July 1990 VA hospital records confirm, 
and if the premise for the award of service connection for 
hepatitis B as due to VA treatment is correct.  See 
38 U.S.C.A. § 1151 (West Supp. 2000).  If the ulcer predated 
the hepatitis, the hepatitis cannot have caused it.

The May 1995 ultrasound supported the conclusion that GERD, 
not peptic ulcer, caused the veteran's discomfort.  The April 
1997 UGI showed no current ulcer.  No other diagnostic test 
of record since July 1990 demonstrates active ulcer.  The 
March 1999 examiner attributed ulcer to Helicobacter pylori 
infection, which he said was resolved.  The veteran's private 
physician, Dr. Folkman, reported in August 1997 that the 
veteran's hepatitis exacerbated/caused his stomach 
symptoms/ulcer, and the diagnosis of peptic ulcer is carried 
throughout the private and VA treatment records since July 
1990.

The Board finds that the diagnostic tests that find no ulcer 
and the opinion of the March 1999 VA examiner, who reviewed 
the veteran's entire medical record, to be far more probative 
of whether the veteran has peptic ulcer or not than are the 
other records.  The continuation of the diagnosis appears 
from context to be essentially a diagnosis by history.  The 
Board draws this inference because the diagnosis is listed 
without indication in the same records of contemporaneous 
findings confirming active ulcer at the time, in each 
instance, that the diagnosis was listed.

A claim for a disability the claimant does not have cannot be 
well grounded.  Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  The veteran cannot have disability from a disorder 
he does not have.  Moreover, whereas the veteran does not 
have a peptic ulcer, his service-connected disability cannot 
aggravate it.  A claim for secondary service connection for 
aggravation of a disorder he does not have must also be not 
well grounded, and the claim must be denied.

Dr. Folkman stated in August 1997 that the veteran's 
hepatitis caused or aggravated his GI symptoms.  As the 
record shows, the veteran has several GI symptoms.  GI 
symptoms are a manifestation of hepatitis, called 
gastrointestinal disturbance in the rating criteria, see 
Diagnostic Code 7345, and of cirrhosis, called chronic 
dyspepsia and abdominal distention due to ascites in the 
rating criteria.  See Diagnostic Code 7312.  Thus, Dr. 
Folkman's report that the veteran's hepatitis 
causes/aggravates GI symptoms merely states a matter for 
consideration in rating the currently service-connected 
disability.  It provides no information providing a basis for 
secondary service-connection for anything absent the 
identification of specific diagnoses.  Symptoms, absent 
attribution to an underlying diagnosis, cannot form the basis 
of a well-grounded claim.  Cf. Sanches-Benitez v. West, 13 
Vet. App. 282 (1999) (pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted).

2.  GERD

The veteran seeks secondary service connection for GERD as 
caused or aggravated by service-connected hepatitis with 
cirrhosis.  The March 1999 VA examiner stated that hepatitis 
had no influence whatsoever on the development of 
gastroesophageal reflux, hiatal hernia, peptic ulcer disease 
or esophagitis.  We construe the statement as comprehending 
the cirrhosis as well as the hepatitis, and as dispositivly 
probative evidence against finding that service-connected 
disease either caused or aggravated GERD.

Dr. Folkman's September 1995 report of exacerbation of GERD 
did not attribute it to hepatitis with cirrhosis, nor did her 
treatment notes from January to March 1996.  The April 1997 
VA UGI study did not attribute findings felt to be GERD 
rather than ulcer to hepatitis or cirrhosis, nor did VA 
outpatient treatment notes of March to December 1998.  Absent 
evidence of a nexus between GERD and the service-connected 
disease, the claim is not well grounded and must be denied.


3.  Hiatal Hernia

Dr. Frank's February 1996 panendoscopy showed the veteran has 
no hiatal hernia, as did the February 1997 UGI study.  Again, 
a claim for a disorder that the veteran does not have cannot 
be well grounded, and the claim for secondary service 
connection must be denied.

Incidentally, the March 1999 VA examiner suspected an 
insignificant ventral hernia.  The Board construes the claim 
for secondary service connection for hiatal hernia as 
encompassing the suspected ventral hernia.  Absent evidence 
of additional disability from a ventral hernia, a claim for 
secondary service connection for additional disability due to 
it cannot be well grounded and must be denied.

4.  Adjustment Disorder with Depressed Mood

The claim for secondary service connection for adjustment 
disorder with depressed mood is moot as a matter of law.  
Mental depression is an element of rating hepatitis.  
Diagnostic Code 7345.  Separate rating of adjustment disorder 
with depressed mood, or of any mental disorder of which 
depression is a ratable symptom would therefore be 
pyramiding.  38 C.F.R. § 4.14.  If adjustment disorder with 
depressed mood were caused or aggravated by service-connected 
hepatitis, it would not be separately rated.  Where the 
veteran has sought relief in a specific form that is 
precluded by regulation, the claim must be denied.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

C.  TDIU

Total disability rating for compensation may be assigned 
where the schedular rating is less than total and the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as the result of service-connected disabilities.  38 C.F.R. 
§ 4.16(a) (1999).  To make such an award on its own 
authority, service-connected disability must be compensable 
at the 60 percent rate, if there is a single service-
connected disability, or, if there is more than one, one must 
be ratable at least 40 percent with sufficient additional 
disability to bring the combined rating up to 70 percent.  
Id.

The veteran's service-connected disability is rated 30 
percent disabling.  Consequently the legal criteria for 
awarding a total disability rating under 38 C.F.R. § 4.16(a) 
have not been met.  

Although the veteran does not meet the schedular criteria for 
a TDIU evaluation, there is another means by which such an 
evaluation might be awarded.

It is the established policy of the 
Department of Veterans Affairs that all 
veterans who are unable to secure and 
follow a substantially gainful occupation 
by reason of service-connected 
disabilities shall be rated totally 
disabled.  Therefore, rating boards 
should submit to the Director, 
Compensation and Pension Service, for 
extraschedular consideration all cases of 
veterans who are unemployable by reason 
of service-connected disabilities, but 
who fail to meet the percentage standards 
set forth in [section 4.16(a)].  The 
rating board will include a full 
statement as to the veteran's service-
connected disabilities, employment 
history, educational and vocational 
attainment and all other factors having a 
bearing on the issue.

38 C.F.R. § 4.16(b) (1999).  The Board cannot award an 
extraschedular evaluation in the first instance.  VAOPGCPREC 
6-96; Floyd v. Brown, 9 Vet. App. 88 (1996). 

Entitlement to TDIU under 38 C.F.R. § 4.16(b) will be the 
subject of the remand below.



ORDER

A schedular rating in excess of 30 percent for chronic 
hepatitis B with cirrhosis, portal hypertension, hemorrhoids, 
esophageal varices and depression is denied.

Separate rating for esophageal varices and hemorrhoids 
(claimed as blood in the stool) is denied.

Secondary service connection for peptic ulcer disease, 
gastroesophageal reflux disease, hiatal hernia, and 
adjustment disorder with depressed mood is denied.

Entitlement to a total disability evaluation based on 
individual unemployability under the schedular criteria of 38 
C.F.R. § 4.16(a) is denied.


REMAND

The SSA has determined that the veteran is disabled from 
major depression, exacerbated by his hepatitis and chronic 
liver disease and related functional manifestations.  This 
evidence is not determinative of whether entitlement to total 
disability evaluation on an extraschedular basis should be 
awarded, but it is evidence that puts the RO on notice that 
there may be additional evidence pertinent to this question 
that should be obtained.  Of record is the Social Security 
determination of disability in March 1996 and many of the 
exhibits considered.  However, it does not appear that a 
referenced psychological evaluation by Dr. Richard Carpenter 
has been associated with the claims file.  Given that 
depression is contemplated in the rating criteria for the 
veteran's primary disability, and this report may have some 
bearing on whether, as an individual, the veteran is rendered 
unemployable by his service-connected disability, 
notwithstanding that it is not rated high enough to warrant 
consideration under 38 C.F.R. § 4.16(a), the RO should obtain 
a copy of that report for consideration.  In addition, the 
list includes an OHA psychiatric review technique form from a 
state agency doctor, dated November 20, 1994.  It may also be 
relevant.

After undertaking this development, the RO should consider 
whether referral to the Director, Compensation and Pension 
Service for consideration under section 4.16(b) is warranted.  
Whether it determines such referral is warranted or not, it 
should support its decision with a full statement as to the 
veteran's service-connected disability, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue, to include a discussion of the 
veteran's non-service connected disabilities and limitations.

The issue of entitlement to TDIU benefits under 38 C.F.R. 
§ 4.16(b) is remanded to the RO for the following action:

1.  Review the list of exhibits to the 
March 1996 SSA determination and request 
copies of any pertinent exhibits that 
have not already been associated with the 
claims file.  In particular, it does not 
appear that the OHA Psychiatric Review 
Technique Form dated November 1994 
(exhibit 19) or the Psychological 
Evaluation of Richard A. Carpenter, M.D., 
dated November 1994 (exhibit 20) are of 
record.  Associate all responses with the 
claims file.

2.  Review the claims file and consider 
whether referral to the Director, 
Compensation and Pension Service for 
consideration under section 4.16(b) is 
warranted.  This determination should be 
supported by a full statement as to the 
veteran's service-connected disability, 
employment history, educational and 
vocational attainment, and all other 
factors having a bearing on the issue, to 
include a discussion of the veteran's 
non-service connected disabilities and 
limitations.  If referral is deemed 
warranted, it should be made.

3.  If the determination is adverse to 
the veteran, provide him and his 
representative a supplemental statement 
of the case and allow an appropriate 
period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

 



